          Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                               )
CENTER FOR IMMIGRATION STUDIES                 )
      1629 K Street, NW, Suite 600             )
      Washington, DC 20006                     )
                                               )
             Plaintiff                         )
                                               )     Civil Action No. 19-cv-00087
                     v.                        )
                                               )
RICHARD COHEN and HEIDI BEIRICH                )
      400 Washington Ave.                      )
      Montgomery, AL 36104                     )
                                               )
             Defendants.                       )
__________________________________________)


                                          COMPLAINT

       Plaintiff Center for Immigration Studies, by undersigned counsel, hereby asserts its

Complaint against Defendants Richard Cohen and Heidi Beirich as follows:


                                        INTRODUCTION


   1. This is a civil RICO lawsuit by Center for Immigration Studies (“Plaintiff” or “CIS”) against

       two individuals who operate the Southern Poverty Law Center (“SPLC”) and have used it

       to harm CIS by falsely designating it as a “hate group.”

   2. CIS seeks money damages and an injunction to bar the defendants from further

       racketeering activity.




                                                1
          Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 2 of 9



                               PARTIES, JURISDICTION, AND VENUE


    3. CIS is a nonprofit corporation incorporated in the District of Columbia. CIS has been

       recognized as a tax-exempt educational organization under §501(c)(3) of the Internal

       Revenue Code.

    4. The defendants are individuals and citizens of Alabama and Georgia respectively.

    5. The Court has jurisdiction of the case as a federal question pursuant to 28 U.S.C. §1332

       as it arises from RICO’s civil damages provision, 18 U.S.C. §1964(c).1

    6. Venue is proper here as the RICO violations were intended to cause damage to CIS in

       this district and did so.


                                               FACTS


The Defendants Have Been Engaged In An Ongoing Conspiracy To Harm CIS By Falsely
Designating It A Hate Group

    7. SPLC is a law firm and advocacy organization with its headquarters in Montgomery,

       Alabama.

    8. At all relevant times, Defendant Beirich has led SPLC’s Intelligence Project, which

       published the “Hatewatch” blog discussed below.

    9. At all relevant times, Defendant Cohen collaborates with Beirich in designating hate

       groups and in all of the offensive statements against CIS.




1
  The Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. §§1961-1968. Citations to
the statute will omit reference to Title 18 of the U.S. Code.

                                                 2
      Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 3 of 9



10. At all relevant times, Defendant Cohen has served as the President of SPLC. He oversees

   Defendant Beirich’s activities and approved of the designation of CIS as a hate group

   and the offensive statements made about it.

11. According to its website, SPLC is engaged in “monitoring the activities of domestic hate

   groups and other extremists,” as well as publishing “investigative reports” and offering

   “expert analysis” on these groups.

12. According to the former Editor in Chief of the SPLC’s Intelligence Report SPLC is “not

   trying to change anybody’s mind” about the organizations it designates as hate groups

   but is instead “trying to wreck the groups… and destroy them.”

13. SPLC designated CIS as a “hate group” in 2016. The decision to designate CIS as a hate

   group was made by Defendant Beirich, who oversees SPLC’s Hatewatch Blog, in

   collaboration with Defendant Cohen, President of SPLC, who is involved in the hate

   group designations.


14. SPLC defines a “hate group” as “an organization that – based on its official statements or

   principles, the statements of its leaders, or its activities – has beliefs or practices that

   attack or malign an entire class of people, typically for their immutable characteristics.”

   https://www.splcenter.org/20171004/frequently-asked-questions-about-hate-

   groups#hate%20group (accessed January 15, 2019).

15. As the Supreme Court has recognized, being an illegal, unauthorized, or undocumented

   immigrant is not an “immutable characteristic” since “it is the product of a conscious,




                                              3
              Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 4 of 9



          indeed unlawful, action.”2 And being a legal immigrant is similarly the result of a

          personal choice. Thus, SPLC has not even articulated a basis for designating CIS or any

          organization a hate group based upon its views on immigration policy.

      16. Even if being an immigrant were an “immutable characteristic” the “official statement

          or principles” of CIS do not indicate “beliefs or practices” that “attack or malign”

          immigrants as a “class.” As posted on the CIS website, the mission of CIS is “providing

          immigration policy makers, the academic community, news media, and concerned

          citizens with reliable information about the social, economic, environmental, security

          and fiscal consequences of legal and illegal immigration into the United States.”

          https://www.cis.org/About-Center-Immigration-Studies. Moreover, CIS’s motto, as

          stated on the homepage of its website, is “Pro immigrant, low immigration,” reflecting

          its belief that the level of immigration should be lower—but not zero, i.e., some level of

          immigration is in the national interest.

      17. The SPLC has produced no evidence that the “statements” of CIS “leaders” or

          “activities” of CIS reveal “beliefs or practices” that “malign or attack” immigrants as a

          class. The information that is provided by CIS on the consequences of immigration is

          ordinarily based on official federal government statistics. To the extent information

          provided by CIS supports reductions in legal or illegal immigration, such reductions are

          consistent with the recommendations of the bipartisan Commission on Immigration

          Reform appointed by President Bill Clinton and headed by civil rights leader and former




2
    Plyler v. Doe, 487 U.S. 202, 220 (1982).

                                                     4
          Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 5 of 9



       Congresswoman Barbara Jordan. Nobody has accused the Commission of being a hate

       group.

   18. Accordingly, Beirich and Cohen decided to designate CIS as a hate group knowing CIS did

       not meet SPLC’s aforementioned definition of a hate group. They knew or should have

       known that being an immigrant is not an “immutable characteristic” and that even if it

       were, the “official statements” and “principals” of CIS, the “statements of its leaders,”

       and its “activities” reveal no “beliefs or practices” that “attack or malign” immigrants as

       a class.


The Ongoing Conspiracy Among Cohen and Beirich To Falsely Designate CIS A Hate Group Is
Wire Fraud And Violates RICO


   19. To carry out this conspiracy, Cohen agreed that Beirich would create a designated

       category for CIS on its Hatewatch website pages and oversee an ongoing stream of

       obloquy reiterating that CIS was a hate group. These blog posts followed:

           a. October 2, 2017: “Center for Immigration Studies hypes chain migration to fit
              narrative”;

           b. November 3, 2017: “Flyers targeting undocumented immigrants came from org
              with ties to racist architect of anti-immigrant movement”;

           c. January 31, 2018: “Anti-immigrant groups decry Trump’s ‘amnesty’ plan, but
              have pushed for many of its tenants for decades”;

           d. February 9, 2018: “The anti-immigrant movement’s dishonest portrayal of
              Barbara Jordan”;

           e. February 14, 2018: “Jessica Vaughn, staffer with anti-immigrant hate group
              Center for Immigrant Studies (CIS), to testify in the House tomorrow”;

           f. June 4, 2018: “US Immigration and Customs Enforcement acting director to
              speak at hate group even tomorrow”;

                                                5
      Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 6 of 9




       g. June 13, 2018: “Anti-immigrant roundup: 6/13/18”;

       h. June 21, 2018: Stephen Miller: a driving force behind the Muslim ban and family
          separation policy”;

       i.   July 6, 2018: “Anti-immigrant roundup: 7/6/18”;

       j.   August 15, 2018: “Francis Cissna, head of USCIS, to address anti-immigrant hate
            group Center for Immigration Studies today”;

       k. August 31, 2018: “ACT for America to again descend on nation’s capital for
          annual anti-Muslim conference”;

       l.   October 1, 2018: “The Trump administration’s ‘public charge’ policy is the latest
            of many that reflect the playbook of anti-immigrant hate groups”; and

       m. October 9, 2018: “ACT for America sets its sights on college campuses with
          upcoming speaking tour.”


20. Each of these posts violated the wire fraud statute, 18 U.S.C. §1343, which states, in

   pertinent part:


                   Whoever, having devised or intending to devise any scheme or artifice to
                   defraud… by means of false or fraudulent pretenses,
                   representations…transmits or causes to be transmitted by means of wire,
                   radio, or television communication in interstate or foreign commerce,
                   any writings… for the purpose of executing such scheme or artifice, shall
                   be fined under this title or imprisoned not more than 20 years, or both….


21. In each instance CIS was identified as a hate group despite the Defendants’ knowledge

   that CIS did not fit SPLC’s “hategroup definition.” The website was made accessible to

   readers in every state through the use of the interstate wires.

22. The Defendants’ goal was to “wreck” and “destroy” CIS by ruining it financially.



                                             6
      Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 7 of 9



CIS Has Been Damaged By The Conspiracy To Falsely Call It A Hate Group

23. In 2018, the AmazonSmile Program, a method for Amazon customers to donate money

   to any non-profit organization a customer wishes to support, terminated CIS’s account

   because of SPLC’s hate group designation, which it learned of from the SPLC website.

24. This has cost CIS at least $10,000 in donations to date and damages are ongoing. They

   will not be stopped without an injunction against the Defendants.

25. In 2018 GuideStar USA Inc. an information service specializing in reporting on nonprofit

   companies, listed on their CIS webpage that CIS had been designated by the SPLC as a

   “hate group.” After hearing from CIS and meeting with its representatives, GuideStar

   ultimately removed the SPLC designation from their CIS webpage. This effort involved a

   considerable diversion of resources from CIS’ mission and likely deterred contributions.


               COUNT I: PLAINTIFF’S §1962(d) RICO CONSPIRACY CLAIM
                            AGAINST THE DEFENDANTS


26. The preceding paragraphs are incorporated as though set forth below.

27. SPLC is a nonprofit corporation. It operates throughout the U.S. and has offices in

   Alabama, Florida, Louisiana, and Mississippi. It is therefore a RICO enterprise pursuant to

   18 U.S.C. §1961(4).

28. The Defendants’ scheme to falsely designate CIS a hate group and destroy it involves

   racketeering acts, violations of the federal wire fraud statute, 18 U.S.C. §1343, since

   October 2017. These attacks are ongoing and will continue. Thus, they constitute an

   open-ended pattern of racketeering required by 18 U.S.C. §1961(5). (Violations of §1343

   are made acts of racketeering by 18 U.S.C. §1961(1)(B).)


                                            7
              Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 8 of 9



      29. The Defendants are each RICO persons pursuant to §1961(3). They agreed to commit and

           committed the pattern of racketeering through SPLC enterprise.

      30. As detailed herein, all the RICO violations were committed by the Defendants in their

           leadership roles in SPLC.

      31. Therefore, the Defendants conspired to violate 18 U.S.C. §1962(c)3 by agreeing to the

           commission of a pattern of racketeering activity through the enterprise described above,

           in violation of 18 U.S.C. §1962(d). Section 1962(d) states, in pertinent part: “It shall be

           unlawful for any person to conspire to violate any of the provisions of subsection…(c) of

           this section.”

      32. Accordingly, CIS demands judgment be entered against the Defendants pursuant to 18

           U.S.C. §1964(c), for three times its damages, plus attorney’s fees, costs and pre-judgment

           interest.

      33. CIS also asks for an injunction prohibiting Defendants from again calling CIS a hate group

           and requiring Defendants to state on the SPLC website that CIS is not a hate group,

           pursuant to 18 U.S. C. §1964(a).

      34. CIS demands a jury trial.


      Dated: January 16, 2019

                                                             /S/ Julie B. Axelrod
                                                                Julie B. Axelrod

3
    Section 1962(c) states, in pertinent part:

           It shall be unlawful for any person employed by or associated with any enterprise engaged in, or
           the activities of which affect, interstate or foreign commerce, to conduct or participate, directly or
           indirectly, in the conduct of such enterprise's affairs through a pattern of racketeering activity…



                                                         8
Case 1:19-cv-00087-ABJ Document 2 Filed 01/16/19 Page 9 of 9



                                 D.C. Bar No. 1001557
                                 Center for Immigration Studies
                                 1629 K Street, NW, Suite 600
                                 Washington DC, 20006
                                 (703) 888-2442
                                 Fax: (202) 466-8076
                                 jba@cis.org

                                 Howard Foster, pro hac vice application
                                 forthcoming
                                 Matthew Galin, pro hac vice application
                                 forthcoming
                                 Foster PC
                                 150 N. Wacker Dr.
                                 Suite 2150
                                 Chicago, IL 60606
                                 (312)726-1600
                                 hfoster@fosterpc.com


                                 Attorneys for Plaintiff CIS




                             9
